Exhibit 13.3 ANTHUS LIFE CORP. (A DEVELOPMENT STAGE COMPANY) FINANCIAL STATEMENTS DECEMBER 31, 2010 ANTHUS LIFE CORP. (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS DECEMBER 31, 2010 Report of Independent Registered Public Accounting Firm F - 1 Balance Sheets as of December 31, 2010 and 2009 F - 2 Statements of Operations for the periods ended December 31, 2010 and 2009 and the period from June 4, 2009 (Date of Inception) to December 31, 2010 F - 3 Statement of Stockholders’ Equity as of December 31, 2010 F - 4 Statements of Cash Flows for the periods ended December 31, 2010 and 2009 and the period from June 4, 2009 (Date of Inception) to December 31, 2010 F - 5 Notes to Financial Statements F - 6 – F - 10 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Boards of Directors Anthus Life Corp. Jacksonville, Florida We have audited the accompanying balance sheets of Anthus Life Corp., as of December 31, 2010 and 2009, and the related statements of operations, stockholders’ equity, and cash flows for the periods then ended and the period from June 4, 2009 (date of inception) to December 31, 2010.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Anthus Life Corp., as of December 31, 2010 and 2009 and the results of its operations and cash flows for the periods then ended and the period from June 4, 2009 (date of inception) to December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Anthus Life Corp. will continue as a going concern.As discussed in Note 11 to the financial statements, the Company has limited working capital, has received limited revenue from sales of products or services, and has incurred losses from operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 11. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC Bingham Farms, Michigan March 24, 2011 F-1 ANTHUS LIFE CORP. (A DEVELOPMENT STAGE COMPANY) BALANCE SHEETS AS OF DECEMBER 31, 2 ASSETS Current Assets Cash and equivalents $ $ Prepaid expenses Inventories Note receivable 0 Total Current Assets Property and equipment, net 0 Other Assets Deposit 0 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Current Liabilities Accrued expenses $ $ Accrued expenses – related party 0 Accrued interest – related party Due to director 0 Note payable – related party Total Liabilities Stockholders’ Equity Common Stock, $.001 par value, 50,000,000 shares authorized, 3,784,500 and 788,000 shares issued and outstanding Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to financial statements. F-2 ANTHUS LIFE CORP. (A DEVELOPMENT STAGE COMPANY) STATEMENTS OF OPERATIONS FOR THE PERIODS ENDED DECEMBER 31, 2 FOR THE PERIOD FROM JUNE 4, 2009 (INCEPTION) TO DECEMBER 31, 2010 Year ended December 31, 2010 Period ended December 31, 2009 Period from June 4, 2009 (Inception) to December 31, 2010 REVENUES $ $
